

116 S4447 IS: Child Nutrition Relief Act of 2020
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4447IN THE SENATE OF THE UNITED STATESAugust 5, 2020Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Families First Coronavirus Response Act to temporarily modify child nutrition programs due to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Child Nutrition Relief Act of 2020.2.Waivers for schools due to COVID–19(a)School closuresSection 2102(d) of the Families First Coronavirus Response Act (42 U.S.C. 1760 note; Public Law 116–127) is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2), by striking providing meals and meal supplements under such Acts during a school closure due to COVID-19. and inserting providing, during a school closure (including full or partial building closure) due to COVID–19, meals and meal supplements under such Acts through modified meal service models that achieve social distancing; and; and(3)by adding at the end the following:(3)that shall not terminate prior to August 31, 2021..(b)National school lunch program requirementsSection 2202 of the Families First Coronavirus Response Act (42 U.S.C. 1760 note; Public Law 116–127) is amended—(1)in subsection (c)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;(B)in the matter preceding subparagraph (A) (as so redesignated), by striking Notwithstanding and inserting the following:(1)In generalNotwithstanding; and(C)by adding at the end the following:(2)GuidanceThe Secretary shall provide guidance on serving hot meals under a waiver granted under this subsection.; and(2)by striking subsection (e) and inserting the following:(e)SunsetThe authority of the Secretary to establish or grant a waiver under this section shall expire on—(1)June 30, 2021, with respect to a waiver under a qualified program described in subparagraphs (A) through (C) of subsection (f)(1); and(2)August 31, 2021, with respect to a waiver under the qualified program described in subparagraph (D) of that subsection..